DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filled 03/25/2022 has been entered. Claims 7-8 has been cancelled. Claims 1-6, 10-12 have been amended. Applicant added new claims 13-16. Therefore, claims 1-6 and 8-16 remain pending in the application. Previous 35 USC § 112 rejections have been withdrawn in light of the applicant’s amendments to the claims. However new 35 USC § 112 rejections have been introduced also as a result of the amendment.

Double Patenting
Examiner notes that claims 5 and 14 are identical. 
Applicant is advised that should claim 5 be found allowable, claim 14 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 and 9-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
   Claim 1 recites “the rail elements are connectable by inserting the rail elements into each other”; this limitation constitutes new matter issues because while figure 2 shows rail 3 formed by two elements 3.1 and 3.2 it does not show them inserted into each other. In addition, and more to the new matter issue the specification does not discuss how the rail elements are inserted into each other and figure 3 which shows the reinforcements 24 extending all the way to the edge of and through the entire length of 3 further shows the lack of support for the insertion currently claimed.  
   Dependent claims are rejected since they depend from a rejected claim. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 9-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the rail elements are connectable by inserting the rail elements into each other”; in addition to the new matter rejection above, this limitation raises indefiniteness because while figure 2 shows rail 3 formed by two elements 3.1 and 3.2 it is not clear how the insertion goes about taking place since figure 3 which shows the reinforcements 24 extending all the way to the edge of and through the entire length of 3; hence there needs to be for example (by examiner’s speculation) a male part extending/protruding from one element that matches the female openings resulting from the cross structure of the inner tube reinforcements 24 shown in figure 2. However, such structure or any other means to facilitate the claimed insertion is not shown or discussed. Therefore, according to what is disclosed, it is not clear how such insertion may take place; especially in light of that both elements 3.1 and 3.2 appear to have the same diameter in figure 2.
Dependent claims are rejected since they depend from a rejected claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 9, 12, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Fahy, US (4078633) in view of Hauber, US (3749429) in further view of Schimmelpfennig, US (2002/0108321).
	In regards to claim 1 Fahy discloses:
	A scaffolding arrangement (arrangement/assembly shown in fig. 1) for a building wall or a building outer wall, the scaffolding arrangement comprising: 
anchor bolts (32s) arranged at a distance from each other at least in a horizontal direction (two 32s separated horizontally along railing 60; see fig. 1); 
tube clamps (33; figs. 3, 4), wherein each respective one of the tube clamps is connected to a respective one of the anchor bolts (32s; fig. 1 & 4); 
a rail (60) extending essentially horizontally (fig. 1), the rail being fixed to the tube clamps (indirectly via portion of 20); 
a scaffolding (73, 76, 23) formed of a plurality of system frames (73, 76, 23) distributed laterally and vertically, with decks (52s) being provided between the system frames (fig. 1); and 
wherein the rail (60) is formed by interconnected rail elements (61, 62, 63), 
wherein the rail elements are connectable by inserting the rail elements into each other (as shown in fig. 1 & 5; 62 inserted into 61), and 
wherein each of the rail elements is a reinforced rail (reinforced at least by 65s, 64) including a tube jacket (outer cylinder wall of the tubes; in accordance with and in the same manner as the current invention).  and an inner tube reinforcement, the inner tube reinforcement being supported on an inner side of the tube jacket or is connected to the inner side of the tube jacket.

    PNG
    media_image1.png
    564
    713
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    217
    572
    media_image2.png
    Greyscale

In regards to claim 1 Fahy does not disclose a connecting device for fixing the scaffolding to the rail, the connecting device including a first coupling encompassing the rail and a second coupling fixed to the scaffolding, wherein a coupling connector of the connecting device is provided for connecting the first coupling to the second coupling.
However, Hauber teaches a connecting device (fig. 2) for fixing the scaffolding to the rail, the connecting device including a first coupling (26) encompassing the rail (12 equivalent to 60 of Fahy) and a second coupling (20) fixed to the scaffolding, wherein a coupling connector (22) of the connecting device is provided for connecting the first coupling to the second coupling (see reproduced fig. 2 below).

    PNG
    media_image3.png
    579
    646
    media_image3.png
    Greyscale

	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the connecting device taught by Hauber to couple the rail and tube element 20 of Fahy where Hauber provides a positive securement which not only couples the scaffold members but also provides vertical and horizontal fixing of their relative positioning which enhances the stability and safety of the planks onto which workers stands. 
In regards to claim 1 Fahy and Hauber do not teach an inner tube reinforcement, the inner tube reinforcement being supported on an inner side of the tube jacket or is connected to the inner side of the tube jacket.
	However, Schimmelpfennig teaches an inner tube reinforcement (17s; figures 2 & 4), the inner tube reinforcement being supported on an inner side of the tube jacket (tube jacket 16 equivalent to outer cylinder walls of 61 and 62) or is connected to the inner side of the tube jacket (figures 2 & 4).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the inner tube reinforcements taught by Schimmelpfennig onto the inner side of the tube jackets of rail elements 61 and 62 of Fahy to provide for enhanced frictional engagement between the rail elements as suggested by Schimmelpfennig (paragraph [0021]; see excerpt below).

    PNG
    media_image4.png
    136
    577
    media_image4.png
    Greyscale

	In regards to claim 2 Hauber teaches at least one of the first coupling or the second coupling is fixed on the coupling connector in a removable and displaceable manner in a connection longitudinal direction (when 24 unclamps from 22 and 24 attach/detach along at different points the length of 22 and when hinges 20a, b, c and 26a, b, c opens respectively).
 	In regards to claim 3 Hauber teaches a tube (22) is provided as the coupling connector, the tube extending in the connection longitudinal direction (fig. 2).
	In regards to claim 4 Fahy discloses a length compensating adapter (40, 41) is provided between the anchor bolt (36A of 32) and the tube clamp (33), the length compensating adapter being connected to the anchor bolt and to the tube clamp, and wherein a distance between the tube clamp and the anchor bolt is settable (via 41, 45 and series of notches 43).
	In regards to claim 6 Fahy discloses wherein the anchor bolt includes a threaded element (41) to receive a threaded stem (42) of a length compensating adapter (42; see annotated drawings below).

    PNG
    media_image5.png
    82
    466
    media_image5.png
    Greyscale

				
    PNG
    media_image6.png
    324
    282
    media_image6.png
    Greyscale

	In regards to claim 9 Hauber teaches the second coupling (20) of the connecting device is fixed to a vertical brace (14) of the system frame of the scaffolding.
	In regards to claim 12 Fahy and Hauber do not teach the supporting body is formed from a fiber-reinforced plastic. However, it would have been obvious to one having ordinary skill in the art at the time of invention to use fiber-reinforced plastic, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).  A person of ordinary skill in the art would find utilizing fiber-reinforced plastic to manufacture the supporting body (34/36A of Fahy) would yield the predictable advantages of the properties of fiber-reinforced plastic i.e. providing high strength to weight ratio (where fiber-reinforced plastic is known for being light weight) and high heat, rust and corrosion resistance (which is especially advantageous in outside environments such as in the Fahy reference). 
In regards to claim 13 Hauber teaches at least one of the first coupling or the second coupling is a clamp (both first and second couplings are clamps as shown in fig. 2; Hauber).
In regards to claim 15 Fahy discloses the scaffolding is indirectly fixed to the tube clamps via the rail and the connecting device (at least all elements are indirectly fixed to each other).

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Fahy, Hauber and Schimmelpfennig as applied to claim 1 above, and further in view of Wessendrof, WO (2014/154207) (provided in IDS).
In regards to claims 10 and 11 Fahy discloses the anchor bolt 32 is a multi-part anchor bolt (38, 36A, 34) that includes wall attachment toe (38), but Fahy, Hauber and Schimmelpfennig do not teach a metallic load distribution plate and a supporting body, the supporting body tapering from a first end face facing the building wall in a mounted state and being placed against the load distribution plate in a direction of an opposite second end face, which faces the scaffolding in the mounted state.
However, Wessendrof teaches a metallic load distribution plate (9/4; fig. 7; reproduced below) and a supporting body (21 including 3 & 6s), the supporting body tapering (wedges 6 tapered in the same manner in the current invention) from a first end face (at 9/4) which faces the building wall (equivalent to 2; fig. 12) in a mounted state and being placed against the load distribution plate in a direction of an opposite second end face (28), which faces the scaffolding in the mounted state (claim 10).
the second end face (28) of the supporting body is formed by a tubular neck (tubular neck of 18/19) of the anchor bolt (claim 11).

    PNG
    media_image7.png
    797
    544
    media_image7.png
    Greyscale

Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the metallic load distribution plate taught by Wessendrof in place of the wall attachment toe 38 of Fahy for its predictable advantages of dispensing the force over the circumferentially distributed flanges 6 which reduces the possibilities of having the stem of the anchor bolt bent or fractured due to moment caused by over load in a single direction.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Fahy, US (4078633) in view of Hauber, US (3749429) in further view of Carraher, US (7241071).
In regards to claim 16 Fahy discloses:
A scaffolding arrangement (arrangement/assembly shown in fig. 1) for a building wall or a building outer wall, the scaffolding arrangement comprising: anchor bolts (32s) arranged at a distance from each other at least in a horizontal direction (two 32s separated horizontally along railing 60; see fig. 1); tube clamps (33; figs. 3, 4), wherein each respective one of the tube clamps is connected to a respective one of the anchor bolts (32s; fig. 1 & 4); a rail (60) extending essentially horizontally (fig. 1), the rail being fixed to the tube clamps (via portion of 20); a scaffolding (73, 76, 23) formed of a plurality of system frames (73, 76, 23) distributed laterally and vertically (fig. 1), with decks (52s) being provided between the system frames.

    PNG
    media_image1.png
    564
    713
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    217
    572
    media_image2.png
    Greyscale

In regards to claim 16 Fahy does not disclose a connecting device for fixing the scaffolding to the rail, the connecting device including a first coupling encompassing the rail and a second coupling fixed to the scaffolding, wherein a coupling connector of the connecting device is provided for connecting the first coupling to the second coupling.
However, Hauber teaches a connecting device (fig. 2) for fixing the scaffolding to the rail, the connecting device including a first coupling (26) encompassing the rail (12 equivalent to 60 of Fahy) and a second coupling (20) fixed to the scaffolding, wherein a coupling connector (22) of the connecting device is provided for connecting the first coupling to the second coupling (see reproduced fig. 2 below).

    PNG
    media_image3.png
    579
    646
    media_image3.png
    Greyscale

	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the connecting device taught by Hauber to couple the rail and tube element 20 of Fahy where Hauber provides a positive securement which not only couples the scaffold members but also provides vertical and horizontal fixing of their relative positioning which enhances the stability and safety of the planks onto which workers stands. 
In regards to claim 16 Fahy and Hauber do not teach the rail being directly fixed to the tube clamps.
However, Carraher teaches a swivel multi-clamp fastener which allows for attachment of a vertical as well as a horizontal elongate element simultaneously. 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the swivel multi-clamp fastener taught by Carraher in place of the single clamp 33 at the end of anchor bolts 32 of Fahy in order to directly affix the vertical member 20 as well as rail 60 for the predicable result of providing a more stable/sturdy structure by directly affixing/connecting the vertical and horizontal members to the wall anchor. 

Allowable Subject Matter
Claims 5 and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments filed 03/25/2022 have been considered but are moot since applicant arguments are mainly directed to amended language “wherein the rail is formed by interconnected rail elements, wherein the rail elements are connectable by inserting the rail elements into each other, and wherein each of the rail elements is a reinforced rail including a tube jacket and an inner tube reinforcement, the inner tube reinforcement being supported on an inner side of the tube jacket or is connected to the inner side of the tube jacket” ; because the new ground of rejection utilizing newly introduced teaching reference Schimmelpfennig, US (2002/0108321) teaches said limitations. Examiner also directs applicant’s attention to the new matter and indefiniteness rejection associated with this amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIREF M MEKHAEIL whose telephone number is (571)270-5334. The examiner can normally be reached 10-7 Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M.M/Examiner, Art Unit 3634                                                                                                                                                                                                        

/COLLEEN M CHAVCHAVADZE/Primary Examiner, Art Unit 3634